Aug 05 2013, 5:25 am
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEY FOR APPELLEES:

DANIEL J. MOORE                                       KATHLEEN M. SWEENEY
Laszynski & Moore                                     Indianapolis, Indiana
Lafayette, Indiana



                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN RE THE GUARDIANSHIP OF C.S. and A.S.:              )
                                                      )
E.R.                                                  )
                                                      )
       Appellant,                                     )
                                                      )
                 vs.                                  )      No. 79A02-1210-GU-863
                                                      )
M.S. and D.S.,                                        )
                                                      )
       Appellees.                                     )
                                                      )


                       APPEAL FROM THE TIPPECANOE CIRCUIT COURT
                             The Honorable Donald L. Daniel, Judge
                                 Cause No. 79C01-1205-GU-45


                                            August 5, 2013

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        E.R., maternal grandfather and adoptive father (Adoptive Father) of C.S. and A.S.,

appeals the trial court’s decision concerning his petition to modify the visitation that had

been granted to M.S. and D.S., the children’s paternal grandparents (Paternal Grandparents).

This petition was filed pursuant to the Grandparent Visitation Act, i.e., Ind. Code Ann. § 31-

17-5-1 et seq. (West, Westlaw current with all 2013 legislation). In this petition, Adoptive

Father sought an order restricting the relatively liberal visitation schedule that had previously

been granted to the Paternal Grandparents. Adoptive Father contends as the sole issue on

appeal that the trial court abused its discretion in failing to restrict the Paternal Grandparents’

visitation rights as requested.

        We reverse and remand.

        The facts are that the biological parents of C.S. and A.S. divorced in May 2009. At

the time, they had two children: four-year-old C.S. and two-year-old A.S. Approximately

one month later, 1 Biological Father went to Biological Mother’s house and attacked her with



1
   We note the chronology of the divorce relative to the murder because it is of legal significance. Under I.C.
§ 31-17-5-1, “[a] child’s grandparent may seek visitation rights if: (1) the child’s parent is deceased; (2) the
marriage of the child’s parents has been dissolved in Indiana; or (3) subject to subsection (b), the child was
born out of wedlock.” In In re Guardianship of A.J.A., No. 48S02-1305-GU-398 (Ind. July 18, 2013), our
Supreme Court clarified that grandparents must meet one of the three conditions listed in I.C. § 31-17-5-1 in
order to have standing to seek visitation rights. The facts in In re Guardianship of A.J.A. were strikingly
similar to those in the present case. There, as here, the father of the children murdered the children’s mother.
There, as here, a paternal grandparent thereafter sought visitation rights, and those rights were granted. The
Court held in In re Guardianship of A.J.A. that the grandparent did not have standing to seek visitation because
only the parents of the deceased parent qualify under I.C. § 31-17-5-1(1). The court went on to determine that
the order granting visitation was void, not merely voidable, and reversed the grant of visitation rights. That
holding does not apply in the present case, however, because one consequential fact distinguishes the present
case from In re Guardianship of A.J.A. In that case, the parents were married at the time the mother was slain.
 In the present case, they were divorced. Thus, pursuant to In re Guardianship of A.J.A., although the Paternal
Grandparents did not have standing to seek visitation under I.C. § 31-17-5-1(1), they did have standing under
I.C. § 31-17-5-1(2) because the marriage into which C.S. and A.S. were born had been dissolved at the time of
the murder.

                                                       2
a hammer, killing her. C.S. witnessed at least a portion of the attack. Shortly after

Biological Mother’s death, the children were the focus of a CHINS proceeding that

culminated in the children being placed in Adoptive Father’s custody. In conjunction with

that proceeding, the court determined that the Paternal Grandparents would have visitation

with the children one day each week, plus every other weekend.

       In January 2010, Adoptive Father sought guardianship of C.S. and A.S. His request

was granted. At some point, the Paternal Grandparents sought to have Adoptive Father

removed as guardian, and further sought guardianship of the children themselves.

Meanwhile, Adoptive Father observed that the children began to exhibit behavioral problems

after returning from visits with the Paternal Grandparents. These problems included

nightmares, night terrors, and C.S. waking up screaming in the middle of the night. Adoptive

Father petitioned the court to reduce the amount of the Paternal Grandparents’ visitation to

one visit per month. Following a hearing, the trial court denied the request and ordered that

the existing visitation order remain in effect.

       Gloria Hood, a long-time therapist who worked at the Indiana Center for Children and

Families, had been appointed by the court to work therapeutically with the children shortly

after their mother’s murder. During her work with the children, Hood consulted on a regular

basis with Dr. Ann Annamis, a psychiatrist practicing with North Meridian Psychiatric

Associates. Hood and Annamis discussed the case “frequently”. Transcript at 16. During

the course of working with the children, utilizing especially the therapeutic technique of play

therapy, Hood eventually diagnosed C.S. as suffering from post-traumatic stress disorder


                                                  3
(PTSD). In December 2010, Hood was asked to engage the services of another health-care

professional, in this case psychiatrist Dr. David Crane, to “make sure that my assessment of

[C.S.] in particular was on target and that I was not missing anything psychiatrically that I

should be aware of.” Id. at 19. Dr. Crane reviewed materials that Hood sent him in relation

to her therapy with the children and conducted several therapy sessions with C.S. He formed

the opinion that she was doing “a very adequate job” and thus, although he continued to

counsel separately with C.S., Dr. Crane adopted a relatively passive therapeutic role with the

child. Id. at 75.

       As therapy progressed, Hood noted that C.S. “experience[ed] post traumatic stress in

some relationship to the visits in the [Paternal Grandparent] home.” Id. at 35. C.S. shared

with Hood on a number of occasions that “[Paternal Grandparents] want [the children] to

come live with them.” Id. at 36. A.S. also shared with Hood that the Paternal Grandparents

wanted her to come live with them, but that she preferred to live with Adoptive Father.

Ultimately, both Adoptive Father and the Paternal Grandparents sought separately to adopt

the children. The court granted Adoptive Father’s petition and he adopted them. Sometime

around March 2012, after Adoptive Father had adopted the children, Hood became concerned

that visitation with the Paternal Grandparents might involve “some other situation that is

continuing to keep the issue of his father having killed his mother and his struggle about what

that means in his life active for [C.S.].” Id. at 37. As a result, Hood opined that the visitation

arrangement with the Paternal Grandparents should be modified, at least for a time.

Specifically, she recommended that for a period of at least six months, the children should


                                                4
visit with the Paternal Grandparents an hour or two every week or every other week and that

the visits should be supervised. Dr. Crane believed that Hood’s recommendation “should be

given a lot of weight”. Id. at 80.

       In light of Hood’s recommendation, on June 22, 2012, Adoptive Father filed a Petition

For Extended Hearing For Modifying And Supervising Grandparent Visitation. In it,

Adoptive Father stated:

       It is now in the best interest of [C.S.] and [A.S.] that the paternal grandparent
       visitation continue pursuant to Gloria Hood’s recommendation, wherein for a
       period of time the grandparent visitation will be supervised by an agency for at
       least six (6) months, that the contact of [Paternal Grandparents] with [C.S.]
       and [A.S.] be limited to that agency setting for at least six (6) months, and
       thereafter a determination be made as to what is the appropriate continued
       visitation between [C.S.] and [A.S.] and their paternal grandparents.

Id. at 32. Following a hearing, the trial court denied Adoptive Father’s motion, entering

extensive findings of fact and conclusions of law in support of its ruling. This is the ruling

that Adoptive Father challenges. Further facts will be supplied where relevant.

       Adoptive Father contends the trial court’s judgment was erroneous in that it entered

findings that were not supported by the evidence and then based conclusions on those

erroneous findings. Our Supreme Court has recently set out the standard of review for

decisions involving the Grandparent Visitation Act, as follows:

       Because the Grandparent Visitation Act requires specific findings of fact and
       conclusions of law, Ind.Code § 31–17–5–6, we apply the two-tiered Indiana
       Trial Rule 52 standard of review…. We first determine whether the evidence
       supports the findings, and then whether the findings support the judgment, In
       re K.I., 903 N.E.2d 453, 457 (Ind. 2009). We set aside findings of fact only if
       they are “clearly erroneous,” deferring to the trial court’s superior opportunity
       “to judge the credibility of the witnesses.” K.I., 903 N.E.2d at 457, quoting
       T.R. 52(A). In turn, “[a] judgment is clearly erroneous when ... the findings

                                              5
       fail to support the judgment,” or “when the trial court applies the wrong legal
       standard to properly found facts.” K.I., 903 N.E.2d at 457, citing Fraley v.
       Minger, 829 N.E.2d 476, 482 (Ind. 2005).

In re Visitation of M.L.B., 983 N.E.2d 583, 585 (Ind. 2013) (some citation to authority

omitted).

       We begin our analysis by reproducing the relevant findings and conclusions from the

trial court’s judgment.

       8)     Shortly after the CHINS case was closed …, [Adoptive Father]
              informed [Paternal Grandparents] that they would not be allowed their
              upcoming week night visit, nor would they be allowed their visit the
              following weekend. While the testimony is divided as to whether it
              was [Adoptive Father’s] intent to eliminate all visits or significantly
              curtail the visits, it is clear that, at a minimum, it was [Adoptive
              Father’s] intent to greatly reduce the [Paternal Grandparents’] visitation
              time with the children.

       9)     [Adoptive Father] has now filed with this court a motion to reduce
              [Paternal Grandparent’s ]visitation, this time with two (2) hours per
              month, supervised in an agency setting.

       10)    [Adoptive Father] has raised his belief that [Paternal Grandparents]
              have facilitated contact between the children and [Biological Father], as
              his reason for making this request.

       11)    [Adoptive Father] has elicited testimony from Gloria Hood, the
              children’s therapist, in support of this position. In her testimony, she
              cited instances of [C.S.] referring to various contacts with his father,
              with these references having occurred during play therapy sessions at
              her office. A similar issue was raised in Judge Kincaid’s court on
              [Paternal Grandparents’] petition for grandparent visitation, held March
              18, 2010, when [Adoptive Father] accused the [Paternal Grandparents]
              of talking to [C.S.] about the then pending criminal case, in which
              [C.S.] was to be a witness. Judge Kincaid found no basis for these
              allegations.

       12)    Dr. Richard Lawlor, through video deposition, has testified that Gloria
              Hood has combined her therapy of [C.S.] with a forensic investigation

                                              6
      of [C.S.’s] case. Dr. Lawlor, a clinical psychologist, has published on
      this subject, and is familiar with the generally held opinion in the field
      that this is not a proper technique for eliciting factually accurate
      information from a child. He had reviewed Ms. Hood’s voluminous
      session notes through December, 2011, her deposition, and her letter to
      Kent Moore, all of which address the issues about which she testified
      on August 22. Dr. Lawlor testified that nothing in this material led him
      to believe that [C.S.] has in fact had contact with his father. He also
      saw no benefit to [C.S.] or [A.S.] in limiting the [Paternal
      Grandparents] visitation in the manner requested, and further indicated
      that such limiting might be harmful to the children.

                               * * * * *

14)   Gloria Hood’s testimony does raise concerns regarding the difficulties
      that [C.S.] might be having in therapy. However, her conclusion that
      these might be remedied by curtailing the visitation of the [Paternal
      Grandparents’] [sic] is not persuasive, whether based on her belief that
      the [Paternal Grandparents] have allowed contact between [C.S.] and
      his father, or on her more vague belief that “something” is going on
      during the [Paternal Grandparent’s] visits. Her testimony did not
      address the effect that the questioning of [C.S.] by [Adoptive Father]
      and Ms. Barr might have on [C.S.], nor did she state that she had
      explored other possible causes of [C.S.’s] statements or issues.

                               * * * * *

17)   Kandi Killen, the GAL/CASA for the children in the Boone County
      matter, expressed her concern about [Adoptive Father’s] anger, and his
      attempts to eliminate contact between [C.S.] and [A.S.] and the
      [Paternal Grandparent] family. While [Adoptive Father’s] anger
      toward the [Paternal Grandparent] family is understandable, it does not
      benefit the children.

                               * * * * *

21)   [Adoptive Father] testified that the children cannot lead a normal life
      because of what is going on. The Court concurs in that thought, but the
      Court determines that “what is going on” is the struggle between the
      parties, and not any inappropriate actions by the [Paternal
      Grandparents] during the [Paternal Grandparents’] parenting time.


                                      7
                                      * * * * *

                               CONCLUSIONS OF LAW

                                      * * * * *

      6)     The precedent does not clearly illustrate how the court considers
             whether a parent has denied visitation or simply limited visitation.
             However, it seems to imply that when a parent merely limits visitation,
             the parent acts more reasonably. In Megyese v. Woods (Supra), the
             court seems to suggest that the mother was unreasonable by
             “completely cutting off grandparents contact with the children.”
             Conversely, in Woodruff v. Klein, 762 N.E.2d 223, 228 (Ind. Ct. App.
             2002), the court suggested that the father was reasonable because rather
             than cutting off the grandparents, he allowed them to visit. By his
             repeated actions in attempting to curtail or eliminate the [Paternal
             Grandparents’] visitations in these cases, and in light of the extremely
             limited nature of the visitation he now proposes, it seems clear that
             [Adoptive Father] is attempting to eliminate any meaningful visitation
             between the children and [Paternal Grandparents].

      7)     In applying the law to the facts in this case, this court finds [Adoptive
             Father’s] decision to eliminate, or to allow only two (2) hours per
             month of supervised visitation, to be unreasonable. Therefore,
             [Paternal Grandparents] have overcome the presumption that a fit
             parent’s decision regarding grandparent visitation is best.

      8)     The Court further finds that any discord among the parties can largely
             be attributed to [Adoptive Father’s] understandable, but unreasonable,
             position as it relates to [Paternal Grandparents’] relationship with the
             grandchildren. Discord alone is not a sufficient reason to eliminate
             visitation, especially under the unique circumstances of this case.

      9)     It is also clear that the [Paternal Grandparents] have had a significant
             and ongoing relationship with [C.S.] and [A.S.] for the entire lives of
             the children. It is in the children’s best interests to continue their
             visitation with [Paternal Grandparents].

Appellant’s Appendix at 125-29.

      It appears the court concluded that Adoptive Father’s petition was motivated in large


                                             8
part by his desire to curtail or eliminate altogether the Paternal Grandparents’ visitation with

their grandchildren, a desire that emanated from personal animosity toward the Paternal

Grandparents. That, coupled with the fact that the children enjoyed a close relationship with

the Paternal Grandparents, convinced the court that the modification Adoptive Father sought

was not in the children’s best interest, and that continuation of the current visitation

arrangement, with one slight modification, was in the children’s best interest. In reaching

that conclusion, the court rejected Hood’s consideration of the possibility that the children’s

anxiety was prompted by something the Paternal Grandparents were doing, including

possibly allowing communication between Biological Father and the children. It appears that

the court’s determination in that regard was premised largely upon Dr. Lawlor’s testimony

that Hood’s assessment of the situation, based as it was upon play therapy with the children,

was faulty. Adoptive Father challenges the factual underpinning of the trial court’s findings

and conclusions.     Specifically, Adoptive Father contends the trial court erroneously

concluded that (1) his petition was fueled by animus and motivated by a desire to eliminate or

greatly curtail visitation with the Paternal Grandparents, and (2) Hood’s recommendation was

based upon her conclusion that the Paternal Grandparents had actively and intentionally

conspired to expose the children to Biological Father’s contact or influence.

       We begin with the finding that Adoptive Father’s petition was motivated by a desire

merely to eliminate or curtail visitation between the Paternal Grandparents and the children.

In his petition, Adoptive Father requested that “grandparent visitation continue pursuant to

Gloria Hood’s recommendation.” Id. at 32. In the petition, Adoptive Father referred to an


                                               9
attached affidavit of Hood, which contained the aforementioned recommendation. In the

affidavit, Hood stated, in relevant part, as follows:

       4.    [C.S.] suffers from Post-Traumatic Stress Disorder as the result of
       viewing the beating death of his mother by his father in June 2009.

       5      At the onset of her involvement with [C.S.] and [A.S.], it was her
       opinion that [C.S.] and [A.S.] would be best served by the involvement of both
       the maternal grandfather, [Adoptive Father], and the paternal grandparents,
       [Paternal Grandparents]. She has previously advocated for [Paternal
       Grandparents] to have regular contact with [C.S.] and [A.S.] because she
       thought it was positive for the children and for the sake of the continuity of the
       relationship and support that the children needed.

       6.     She has had a number of sessions with [Paternal Grandparents].

       7.     Her opinion has gradually changed over time regarding the amount of
       contact [Paternal Grandparents] should have with [C.S.] and [A.S.]. [Paternal
       Grandparents] presented a number of complaints against [Adoptive Father].
       She has seen the signs of a potential custody battle over [C.S.] and [A.S.]
       between [Paternal Grandparents] and [Adoptive Father].

       8.     She previously testified in court regarding her involvement with [C.S.]
       and [A.S.] and she has also given depositions regarding her involvement with
       [C.S.] and [A.S.] to the attorneys representing [Paternal Grandparents].

       9.      During her therapy sessions with [C.S.], she has been seen activations
       of [C.S.’s] post-traumatic stress disorder. This includes [C.S.] indicating that
       he is aware that [Paternal Grandparents] want [C.S.] to live with them. It is my
       assessment that [C.S.’s] emotional development has been negatively impacted
       by some things that occur in [Paternal Grandparent’s] household during
       visitation.

       10.     It is my recommendation that [Paternal Grandparent’s] visitation be
       modified to visitation that occurs within an agency supervising the same, that
       this new visitation arrangement would continue for six (6) months and then be
       reviewed. For this six (6) month period all visitation by [Paternal
       Grandparents] would be supervised by the agency. In my opinion this is in the
       best interest of both [C.S.] and [A.S.].

Id. at 35.

                                              10
       As the foregoing reflects, Adoptive Father’s petition to modify visitation was

premised not upon his own selfish desire to limit contact between the children and the

Paternal Grandparents, but upon the recommendation of Hood, the children’s therapist.

There can be little doubt that there was a decided lack of harmony between the Paternal

Grandparents and Adoptive Father. The appellate record is rife with evidence of this. This is

not to say, however, that the evidence supports the finding that the petition was initiated as a

result of Adoptive Father’s ill will toward the Paternal Grandparents. Whatever hard feelings

existed between the parties, the evidence indicates that this petition was prompted by, and

premised upon, Hood’s recommendation. Therefore, the finding that this petition was

motivated by Adoptive Father’s desire to diminish or eliminate the contact between the

children and the Paternal Grandparents, i.e., Finding of Fact No. 10, is not supported by the

evidence.

       The court also found that, in addition to his animosity towards the Paternal

Grandparents, Adoptive Father was motivated to seek supervised visitation based upon his

belief that they were allowing C.S. to speak with Biological Father. Although there is

evidence that Adoptive Father believed the Paternal Grandparents had facilitated some sort of

communication between Biological Father and the children, there was also considerable

evidence presented that Adoptive Father was concerned about the children’s troubled, and

troubling, behavior immediately before and after visits with the Paternal Grandparents.

Adoptive Father was concerned that the children acted withdrawn after visits with the

Paternal Grandparents and noted that this had been a consistent and long-standing pattern

                                              11
that was not abated or altered in any way by the then-existing visitation arrangement with the

Paternal Grandparents. Thus, although there is evidence that Adoptive Father believed, and

perhaps continues to believe, the Paternal Grandparents facilitated some sort of contact

between the children and their biological father, this was not mentioned in the petition to

modify and was not the primary reason given during Adoptive Father’s testimony at the

hearing. In short, the evidence indicates that the petition to modify was prompted by

Adoptive Father’s observation of the children’s problematic behavior, and by Hood’s

recommendation. Therefore, the trial court’s Finding of Fact No. 10, citing that Adoptive

Father’s belief about the Paternal Grandparents facilitating communication is the primary

motivation, is clearly erroneous.

       The court also found, “[Adoptive Father] has now filed with this court a motion to

reduce [Paternal Grandparents’] visitation, this time to two (2) hours per month, supervised

in an agency setting.” Id. at 125. The record indicates that in his petition to modify,

Adoptive Father did not propose or request a specific modified visitation schedule. Instead,

as noted earlier, Adoptive Father asked the court to modify visitation consistent with Hood’s

recommendation, which was attached and incorporated by reference via Hood’s affidavit. In

her affidavit, Hood recommended that the new visitation arrangement should include only

supervised visitation. She did not therein recommend how often visitation should occur or

how long each visit should last. She testified, however, that visitation should occur either

every week or every two weeks, for one or two hours per visit. In both the affidavit and her

testimony, Hood indicated that the modified visitation arrangement would last for as little as


                                             12
six months, after which it would be reviewed. Presumably, the future course of visitation

would be premised upon the therapeutic results of the temporary, modified visitation

arrangement. Thus, the evidence does not support the trial court’s finding that Adoptive

Father sought in the modification petition to limit the Paternal Grandparents’ visitation with

the children to two hours per month, and that finding is clearly erroneous.

       In summary, the evidence does not support the finding concerning the limitations

Adoptive Father sought with respect to the Paternal Grandparents’ visitation. It also does not

support the trial court’s finding that the petition to modify was premised upon Adoptive

Father’s belief that the Paternal Grandparents had facilitated communication between their

son and their grandchildren, or merely upon a desire to cut off the children’s relationship

with the Paternal Grandparents.       These flawed findings, in turn, were significant

underpinnings of the denial of Adoptive Father’s motion.

       This leads us to what was perhaps the main contested issue at the modification

hearing. In the course of her therapy with the children, Hood sought to understand what was

causing the children, and especially C.S., to exhibit the PTSD symptoms set out above. She

testified that she began to suspect there had been some contact between the children and their

biological father when they were at the Paternal Grandparents’ house. This suspicion, in

turn, was based upon her observations of the children, and especially C.S., in the course of

their therapy sessions. As set out above, Hood utilized the technique of play therapy. The

Paternal Grandparents engaged the services of Dr. Richard Lawlor, a clinical psychologist

specializing in psychological evaluations and assessments of children, as well as assessments


                                             13
of children in therapy. Lawlor was unable to attend the hearing, so his deposition was taken

and introduced into evidence at the hearing. Essentially, Dr. Lawlor was called to refute the

validity of Hood’s conclusion that the children may have been exposed to contact with their

biological father at the Paternal Grandparents’ residence.             In evaluating Hood’s

recommendation, Dr. Lawlor reviewed Hood’s therapy notes, but did not interview the

children.

       Play therapy is a form of counseling or psychotherapy involving the systematic use of

the therapeutic powers of play to help the client, especially children, resolve psychosocial and

psychological difficulties. On the other hand, forensic evaluation, as Dr. Lawlor used the

term, refers to the use of interviews by a mental health professional for the purpose of

determining facts. In this case, Dr. Lawlor opined that Hood deduced from certain behaviors

and role-playing fantasy games in which C.S. engaged during play therapy that he had

communicated with Biological Father while visiting with the Paternal Grandparents. Dr.

Lawlor explained that play therapy is not a valid forensic technique, i.e., not a reliable means

of determining what is actually occurring in the child’s life, and expressed concern about

Hood mixing therapy with a forensic evaluation. He went on to reject Hood’s conclusion

that the children had contacted their father while at the Paternal Grandparents’ residence:

       There are – – there are a number of different places in the therapy where she
       talks about the meaning of what the child is doing and is making
       interpretations as – – as to what is – – is occurring in reality. Like a specific
       example was things that from a symbolic play standpoint suggested the child
       might have contact with the biological father, and she in her therapy is at
       various points making assumptions that such contact does exist based on what
       the child is either playing or what the child is saying in the context of playing,
       and it’s just not a legitimate technique to draw those kinds of conclusions.

                                              14
Id. at 53. He further stated that his review of Hood’s materials led him to conclude that there

was no reliable indication that [C.S.] had ever spoken with his father. He explained:

       No. I mean [C.S.] actually in the course of therapy does that and there are
       certain prompts that are set up in the course of the play such as – – as drawings
       and – – and stick figures and putting jail bars on things that are – – that are
       used to get [C.S.] to talk about various things, and [C.S.] does talk about it, but
       within that context. That isn’t the way you’re going to go about investigating
       whether or not there has been any such contact, you’re going to investigate that
       more directly and you’re going to look especially in situations like that for
       either corroborative evidence, confirming evidence, or disconfirming evidence
       that that exists in a variety of ways: Telephone records, email records, things
       such as that, and you’re not going to rely on – – on what a child plays in their
       therapy to indicate whether something is occurring or not occurring.

Id. at 54. Finally, Dr. Lawlor expressed his view that Hood was not qualified to render a

diagnosis of PTSD in the first place:

       Diagnosis of psychiatric disorder is not within the scope of practice of either a
       social worker or a marriage and family therapist. Only a physician, usually a
       psychiatrist – – or a psychologist, and not all psychologists, but only
       psychologist who have what is called an Health Service Provider In
       Psychology Endorsement on their license – – can make diagnoses of the
       existence or nonexistence of a mental disease or defect. So if she’s – – if she’s
       making the diagnosis herself she’s violating her own statute.

Id. at 55.

       Beginning with the last point, upon cross-examination, Dr. Lawlor was asked whether,

“[I]f Dr. Crane had come up with a diagnosis of Post-Traumatic Stress Disorder, would he be

competent to come to that conclusion?” Id. at 78. Dr. Lawlor responded in the affirmative,

providing that Dr. Crane had conducted a psychiatric evaluation of the child himself. During

his testimony at the hearing, Dr. Crane, who met with C.S. on a regular basis, confirmed that

he concurred in the diagnosis of PTSD.

                                               15
       Dr. Crane disagreed with Dr. Lawlor’s conclusions concerning the validity of Hood’s

recommendation and the premise upon which it was based. For instance, Dr. Crane

expressed his view that Hood did not function as a forensic investigator in her work with C.S.

       Well I don’t view her as a forensic investigator and I recognize that there was a
       kind of overlapping[. F]rom the one standpoint I agree with Dr. Lawlor that
       there are two different kinds of interviews[. I]t’s just that even doing forensic
       interviews which I do obviously on a regular basis we have the advantage or at
       least before I do an evaluation of that sort I request [from the] prosecution and
       defense every piece of information that you can get to me I want to review
       before I interview.

Id. at 82. Moreover, it appears to us that Dr. Lawlor’s premise was not supported by the

evidence, i.e., that Hood’s recommendation was not based upon a firm conclusion that the

Paternal Grandparents were facilitating communication between their son and their

grandchildren. We note in this regard that Hood was asked upon direct examination, “as you

sit here today Ms. Hood it is your opinion as I understand it that you believe that the – – that

[C.S.] has been in communication with his father is that correct?” Id. at 50. She responded,

“I believe that that’s a possibility I can’t say that for sure.” Id. She elaborated that it was

possible, and perhaps there may even have been “a high probability that there has been

contact between [C.S.] and his father.” Id. Ultimately, however, the record indicates that her

recommendation was not premised upon a settled belief that the Paternal Grandparents had

facilitated contact, or indeed misbehaved in any way at all. She elaborated upon her thought

process in deciding to recommend supervised visitation:

       To me this child is continuing to show that he is experiencing post traumatic
       stress in some relationship to the visits in the [Paternal Grandparent’s] home. I
       don’t know exactly what it is that is occurring there and I believe that it’s
       probably not intentional on the Paternal Grandparents’ part but that there is

                                              16
       something keeping this child stirred up and I’m very concerned and would like
       to see what [C.S.] would be like if those visits were supervised for a period of
       time.

Id. at 35.
        This recommended course of conduct strikes us as eminently sensible. The two

therapists who worked directly with the children, and especially C.S., both noted heightened

stress associated with visitation with the Paternal Grandparents. Neither therapist was

convinced that the stress resulted from communication with Biological Father while the

children were at his parents’ house. Both therapists believed that the Paternal Grandparents

loved their grandchildren and were not intentionally causing the children’s symptoms.

Nonetheless, the evidence showed that something in relation to those visits was, as Hood

phrased it, stirring up C.S. The trial court’s ruling on Adoptive Father’s motion changed

nothing.

       We have concluded that certain significant findings of the trial court were not

supported by the evidence, and that significant conclusions were entered based upon those

clearly erroneous findings. Specifically, we have determined that Adoptive Father’s petition

was not motivated entirely, or even primarily, by a desire to eliminate or greatly diminish

contact between the Paternal Grandparents, but instead was based upon the recommendation

of the therapist. We have also determined that Adoptive Father did not seek to limit contact

between the children and the Paternal Grandparents to two hours per month. In turn, we have

determined that the trial court erred in concluding that Hood’s recommendation for limited

and supervised visitation was based upon her conclusion that the Paternal Grandparents had

facilitated communication between the children and Biological Father. Those erroneous

                                             17
findings and conclusions go to the very heart of the matter and inform a substantial portion of

the basis of the trial court’s judgment. Thus, the order cannot stand.

        Based upon the record before us, however, we cannot merely reverse the trial court’s

denial of Adoptive Father’s motion to modify visitation, and grant the motion. This is

because Adoptive Father’s motion did not set out with sufficient specificity what the terms of

the modified visitation schedule should be.                  Rather, it merely established a general

framework, i.e. that visitation would be supervised, that the amount of visitation would be

reduced, and that the terms of the modified visitation order would be in place for at least six

months.

        With respect to these conditions, the record is sufficient to permit us to grant the first

and last requests. That is, upon remand, the court’s order should provide that the modified

visitation arrangement will last for six months and that visitation will be supervised.2 On the

other hand, the record is not sufficient for a determination on our part as to the amount of

visitation per week. Hood recommended, and therefore Adoptive Father sought, visitation in

the amount of one to two hours every week or every other week, whereas the Paternal

Grandparents asked the trial court to leave the then current visitation schedule in place. The


2
 There is certainly evidence of record to support the trial court’s finding that the children and the Paternal
Grandparents enjoy a close relationship, and there is no indication that the Paternal Grandparents have
anything but the children’s best interests at heart. This does not negate the possibility, however, that something
connected to visitation with the Paternal Grandparents is causing C.S. severe stress, nor does it indicate that
any temporary lessening of the amount of time allotted for visitation is inappropriate. Pursuant to I.C. § 31-
17-5-7 (West, Westlaw current with all 2013 legislation), “ [t]he court may modify an order granting or
denying visitation rights whenever modification would serve the best interests of the child.” Both therapists
who work with the children believe that it would be in their best interest to temporarily alter the current
visitation arrangement for purposes of assessing whether some aspect of their visitation with the Paternal
Grandparents is causing them stress.


                                                       18
trial court certainly was not limited to one or the other in fashioning a visitation schedule for

the next six months. It will be the trial court’s task upon remand to determine how many

times per week or month the Paternal Grandparents should visit with the grandchildren and

how long each visit should last. As indicated previously, whatever the frequency and

duration, the visitation must be supervised, and this schedule will last for six months, after

which Hood will evaluate the children’s therapeutic progress and fashion her

recommendation as to the future course of visitation, accordingly.

       Judgment reversed and remanded with instructions.

ROBB, C.J., and CRONE, J., concur.




                                               19